Title: Virginia Delegates to Benjamin Harrison, 4 June 1782
From: Virginia Delegates
To: Harrison, Benjamin



Sr.
Philadelphia June 4th 1782

Our last of the 28th. Ultimo informed your Excelly. fully of the State of News at this place, Since which nothing material has happened, except what the enclosed News Paper contains. There yet remains some doubt relative to the event of the Action of the two fleets in the West Indies. Accounts from Martinique by different Channels and of a late date, appearing to render it dubious, whether Rodneys letter is spurious or real, we confess however, we have no expectation of its being the former; Yet there is great room to believe that the remainder of the French fleet will form a Junction with the Spanish at Cape François and that the Combined fleets will have a decided Superiority in the West Indies, which will enable them to proceed with the Expedition against Jamaica.
We find in a Report, the Superintendt. of Finance has made to Congress the Substance of his letter to you on the Subject of Stores, and have Since had a Communication with the minister of France on that Subject, who, informs us he answerd your letter, to him, relative thereto, and he hopes satisfactorily, but requested us to acquaint your Excelly., “that the Misfortune which the Count de Guichens Convoy had met with, rendering it very difficult, for the Ministry to procure transports for the Supply of their own fleets and Armies and to bring out the Supplies orderd for the United States, he feard it would not be practicable to send out those which had been purchased for the State of Virginia in any short time.[”] He gave us to Understand that the transfer of the Debt from the State of Virginia to the United States had been a Misunderstanding of the Ministry, or some of the Under offices, & that it would be revoked and accommodated to all parties. we think however it would not be imprudent in the State of Virginia (if they wish soon to have those Stores[)], to provide transports for them and to obtain the same Convoy as those Vessels which are to bring out those belonging to the Un: States.
The Count de Beniousky having, renewd to us, an offer which has been made to Congress and not accepted as will be seen by the Enclosed papers No. 1, 2, 3, 4, & 5. We thought it a matter of too much Consequence not to transmit to your Excelly. which we have done, with copies of all the Papers, relative thereto, as above mentiond, which have been before Congress. It will rest with your Excelly. to consider the propriety of taking the Sense of the Legislature thereon. The terms offerd in the Paper No. 4 refer’s to those which have been made to Congress, which Yr. Excelly. will See in the Paper No. 1, and an explanation thereof in No. 2 after having been remarked upon by Genl. Washington. We have only to add on this Subject that the Gentleman who makes the offer does it as an Individual. That he is a Polish Nobleman and a near relation to the late Count Pulasky. That a part of the troops he offers, and many of the officers (as he informs us) are such as have followd his fortunes in the Partition of that Kingdom. That Banishd from his own Country he professes a desire to become (with his followers) a Citizen of some one of these United States that he has recommendations, from the French Ministry, to their Minister here and has had his Countenance. The Rejection of his offer to Congress arose from a doubt in two or three of the States concerning the Propriety or policy of their being accepted by Congress. It is his desire that the offer made by him—if not accepted—may be kept as secret as possible, and that the answer thereto may be transmited, through us, with all possible expedition as he will be under a necessity of departing for Europe in the Course of three or four Weeks from this date—either to put himself in a state to Execute his proposals, or to take other steps with his troops, which are now in the Imperial Service, and will shortly be at his own charge—his desire of Secrecy and the Expedition with which Mr. Webb informs us he will travel has induced us to prefer a Conveyance by that Gentn. to one by the Post on this occasion.
Since Writing the above Genl. Washington has informd Congress in a letter read yesterday, that he had received intelligence of some movements of the Enemy at New York which indicate a considerable embarkation, as upwards of 80 transports, under a strong Convoy had fallen down to the Narrows—in order as was supposed to take in a large body of troops—that the whole of the Regular troops had been reviewd—and a very large proportion of them were under Marching orders, for what purpose not known. we Submit to Yr. Excelly whether it would not be prudent, at least to be on our Guard notwithstanding the delusive appearances lately held out, at least not to relax in any preparations for carrying on the War.
The last post brought us no letter from Yr. Excelly[.] with the most perfect respect we are
Yr. Excellency’s Most obedt. Humbe Serts
Theok. Bland Jr.J. Madison Jr.
